Citation Nr: 0202156	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  95-12 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right shoulder.

2.  Entitlement to service connection for arthritis of the 
left shoulder.

3.  Entitlement to service connection for arthritis of the 
lumbar spine.

4.  Entitlement to service connection for avitaminosis.

5.  Whether new and material evidence to reopen a claim of 
entitlement to service connection for a right nephrectomy has 
been submitted.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from October 
1950 to December 1953.  He was a prisoner of war (POW) of the 
Chinese government for more than two years from May 1951 to 
August 1953.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In August 2000, and in April 2001, the Board requested VHA 
medical expert opinions pursuant to 38 C.F.R. § 20.901.  
These opinions were rendered in October 2000, and June 2001.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant was interned as a POW for more than 30 
days.

3.  The medical evidence of record reveals that the appellant 
currently suffers from traumatic osteoarthritis of both 
shoulders and the lumbar spine with limitation of motion and 
pain on motion clinically demonstrated.

4.  It is as likely as not that the appellant's arthritis of 
both shoulders and of the lumbar spine is related to service.

5.  Competent medical evidence documenting the existence of 
any current diagnosis of avitaminosis or of any residuals of 
avitaminosis is not of record.

6.  A March 1962 Board decision denied the appellant's claim 
for service connection for the surgical removal of the right 
kidney.

7.  Additional evidence submitted since the March 1962 Board 
decision bears directly and substantially on the issue under 
consideration, and is by itself, or in conjunction with 
evidence previously submitted, so significant that it must be 
considered in order to fairly decide the merits of the claim.

8.  A medical opinion as to the etiology of the appellant's 
right kidney disease process was obtained from a physician 
employed by the Veterans Health Administration of VA, and VA 
duly gave notice to the appellant.

9.  The appellant's right kidney was removed because of a 
congenital disorder that was not aggravated by service.


CONCLUSIONS OF LAW

1.  Arthritis of both shoulders and the lumbar spine was 
incurred in, or may be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 1991 & 
Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 
45,620 et seq. (Aug. 29, 2001).

2.  Avitaminosis was not incurred during active service and 
may not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1154 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 et 
seq. (Aug. 29, 2001).

3.  The March 1962 Board decision that denied the appellant's 
claim for service connection for a right kidney disorder is 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 
(2001).

4.  The evidence received subsequent to the March 1962 Board 
decision is new and material, and it serves to reopen the 
appellant's claim for service connection for a right kidney 
disorder.  38 U.S.C.A. § 5108 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

5.  Right kidney pathology ending in a nephrectomy was not 
incurred or aggravated during active service and may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1154 (West 1991 & Supp. 2001); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 et seq. (Aug. 
29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  

Certain chronic disabilities, including arthritis, maybe 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Furthermore, if a veteran is: (1) A POW and; (2) as such was 
interned or detained for not less than 30 days, certain 
disabilities, including avitaminosis and post-traumatic 
osteoarthritis, shall be service-connected if manifest to a 
degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307 are also satisfied.  38 C.F.R. § 3.309(c).

I.  Service connection for arthritis of both shoulders and 
the lumbar spine.

In light of the grant of service connection for arthritis of 
each shoulder and the lumbar spine, as discussed below, the 
Board is satisfied that all relevant facts with respect to 
these three claims have been properly developed.  There is no 
indication that other relevant records exist that would 
provide more pertinent information as to these three claims 
than those already of record.  Thus, the Board concludes that 
the evidence is sufficient for reaching a fair and well-
reasoned decision as to these three issues on appeal and that 
the duty to assist appellant has been satisfied concerning 
these three issues.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001).

VA medical examinations conducted in March and June of 1994 
yielded clinical findings of bilateral tenderness over the 
acromioclavicular joints and anterior deltoid areas; mild 
bilateral lumbosacral and sacroiliac tenderness; and 
limitation of motion of each shoulder and the lumbar spine, 
as well as pain on motion.  Radiographic examination revealed 
osteoarthritis with degenerative joint disease at L2-3 and 
L3-4.  Diagnoses of traumatic osteoarthritis of each shoulder 
and the low back were rendered. 

While the medical examination conducted in connection with 
the appellant's discharge from service in December 1953 
revealed no articular complaints or abnormalities, as pointed 
out by the June 2001 VHA medical opinion, such negative 
findings would be of no significance because post-traumatic 
osteoarthritis takes several years to develop.  Therefore, 
the Board finds that the evidence is in relative equipoise as 
to whether the appellant's arthritis of the shoulders and 
lumbar spine was the result of an occurrence or event 
incurred while on active duty.  There is uncontroverted 
evidence that the appellant was a prisoner of war for over 
two years and endured many hardships during that time.  
However, post-service evidence does not show any clinical 
evidence related to the shoulders or the low back until many 
years after service separation.  On the other hand, there is 
competent medical evidence of record that indicates that the 
appellant has been diagnosed with post-traumatic 
osteoarthritis of both shoulders and the lumbar spine and 
that any such osteoarthritis takes years to develop.  There 
is no medical evidence indicating that said osteoarthritis 
had its onset at a point in time other than when the 
appellant was in service.  

Based on the above, and with application of the provisions of 
38 C.F.R. § 3.309, the Board finds that the evidence is, at a 
minimum, in relative equipoise as to whether the appellant's 
current bilateral shoulder disorders and his lumbar spine 
disorder were incurred while on active duty.  Consequently, 
reasonable doubt should be resolved in favor of the appellant 
and service connection for arthritis of each shoulder and the 
lumbar spine is, accordingly, granted.

II.  Service connection for avitaminosis.

On appeal, the appellant contends that he currently has 
avitaminosis that is proximately due to the deprivations 
including malnutrition he suffered while a prisoner of war.  
However, as there is no competent medical evidence that the 
appellant currently has avitaminosis or has residuals of 
avitaminosis, service connection must be denied.  

A determination of service connection requires a finding of 
the existence of a current disability, and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

In this case, the appellant did experience multiple 
deprivations, including malnutrition, during his extended 
prisoner of war status.  The narrative summary associated 
with the appellant's August 22, 1953 medical examination 
stated that there was a history of deficient and insufficient 
diet while a prisoner with marked weight loss.  The general 
physical examination at that time was negative except for 
enlarged tonsils.  The appellant subsequently underwent a 
tonsillectomy in September 1953; no diagnosis of, or 
treatment for, avitaminosis is to be found in the associated 
hospital records.  In November 1953, the appellant was 
examined after complaining of stomach trouble.  The report of 
the November 17, 1953 examination states that physical 
examination revealed no evidence of acute or chronic disease.  
Examination of the eyes, ears, nose and throat was negative, 
as was examination of the abdomen.  The diagnostic impression 
was normal physical examination.  An upper GI series 
conducted on November 27, 1953 showed that the esophagus, 
stomach and duodenum were normal in appearance.  A 
psychiatric consultation sheet dated November 30, 1953 
indicates that the appellant said that he had lost 30 pounds, 
but eventually gained it back.  Furthermore, a consultation 
sheet from the dental clinic, dated November 11, 1953, states 
that the appellant was suffering from acute gingivitis and 
that he had five cavities and one extraction that needed to 
be done.  It was noted that the gingivitis would be brought 
under control first.  A WD AGO Form 8-116, with an admission 
date of November 12, 1953, indicates that the appellant was 
treated with gentian violet, that five cavities were filled 
and that the appellant was missing only one tooth.  The 
report from the appellant's December 5, 1953 separation 
examination states that the appellant had been hospitalized 
after his repatriation and that physical, psychiatric and 
laboratory examinations had revealed no abnormality with the 
appellant being returned to duty without a profile change.  
No abnormal clinical findings were made on the separation 
examination.

Thus, while the appellant did suffer from marked weight loss 
while he was a prisoner of war subjected to a deficient and 
insufficient diet as noted in the service medical records, he 
received treatment after his repatriation.  As reflected by 
the service medical records, the appellant regained his lost 
weight prior to his discharge from service in December 1953, 
and he was missing only one tooth at that time.

As previously noted, for former POWs such as the appellant, 
avitaminosis shall be service-connected if manifest to a 
degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service.  
Therefore the Board shall consider whether the appellant has 
manifested avitaminosis to the required degree.

The Board notes that avitaminosis is a nutritional deficiency 
and that, during the course of this appeal, the Rating 
Schedule has been amended with regard to systemic disorders, 
including nutritional deficiencies, with the revised 
regulation becoming effective August 30, 1996 (codified at 
38 C.F.R. § 4.88b).  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Under the old criteria for malnutrition in effect prior to 
August 30, 1996, Diagnostic Code 6313, avitaminosis, would be 
rated by analogy to pellagra.  Under Diagnostic Code 6315, 
pellagra, a 10 percent evaluation would be assigned where the 
disability was mild; with vague digestive disturbances, loss 
of appetite, loss of weight, slight diarrhea, headaches, and 
vertigo.  Under the new criteria set out in Diagnostic Code 
6313 for avitaminosis, a 10 percent evaluation will be 
assigned where there is a confirmed diagnosis with 
nonspecific symptoms such as decreased appetite, weight loss, 
abdominal discomfort, weakness, an inability to concentrate, 
and irritability.

In this case, the appellant did suffer from malnutrition 
while he was in service as the result of his prisoner of war 
experience.  The evidence of record contains the reports of 
VA outpatient treatment dated between September 1995 and 
October 1996, as well as the reports from many VA medical and 
psychiatric examinations conducted between March 1994 and 
February 1998.  However, there has been no medical evidence 
of any disability resulting from avitaminosis.  Specifically, 
while the appellant has reported longstanding 
gastrointestinal symptoms, there has been no evidence of any 
clinical diagnosis of, or treatment for, any gastrointestinal 
disorder.  The appellant on numerous occasions stated that he 
did not have any appetite abnormalities or weight loss (apart 
from that related to new dentures in 1997/98).  The appellant 
stated, in February 1998, that he enjoyed eating.  There is 
no clinical evidence of any complaints of, diagnosis of or 
treatment for, diarrhea.  There is no confirmed diagnosis of 
avitaminosis.  

The appellant's malnutrition and avitaminosis also have not 
been demonstrated since discharge from service.  The current 
medical record shows no complaints of loss of appetite, loss 
of weight, diarrhea, abdominal discomfort, or generalized 
weakness in the 1990s.  There have been some complaints of an 
inability to concentrate and depression due to the 
appellant's service-connected PTSD, for which he is currently 
receiving a 30 percent evaluation, but such symptoms have not 
been ascribed to any residual of malnutrition or 
avitaminosis.  The appellant is also service connected for 
residuals of beriberi separately.  Consequently, the 
criteria, either old or new, for a 10 percent evaluation for 
avitaminosis have not been met and service connection cannot 
be granted on that ground.

The medical evidence does not establish any current diagnosis 
of avitaminosis or any diagnosis in service or post-service 
of avitaminosis.  At best, there were several notations of a 
history of avitaminosis, but no actual diagnosis of 
avitaminosis was ever rendered.  Thus, none of the claims 
file records contain medical evidence showing any post-
service diagnosis of avitaminosis or of residuals of 
avitaminosis.  Hence the evidence cannot establish a causal 
connection between the claimed avitaminosis or any residuals 
thereof and service because there is no current diagnosis of 
that condition, nor is there any current diagnosis for 
residuals of avitaminosis.

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As there is no competent evidence of record 
of any current diagnosis of avitaminosis or residuals of 
avitaminosis, the Board concludes that the appellant's claim 
for service connection for such is denied.  

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the appellant currently suffers from avitaminosis or any 
residuals of avitaminosis.  The preponderance of competent 
and probative evidence of record shows that the appellant 
does not currently have avitaminosis and that he has not been 
diagnosed with residuals of avitaminosis.  Thus, the Board 
concludes that the appellant's claim for service connection 
for avitaminosis must be denied.  38 C.F.R. §§ 3.303, 3.309.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine does not apply.  
Schoolman v. West, 12 Vet. App. 307, 311 (1999).

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No.  106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for certain notice and assistance to 
claimants under certain circumstances.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After a review of the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the VCAA.  The rating decision, the Statement 
of the Case (SOC), and the Supplemental Statements of the 
Case (SSOC) notified the appellant and his representative of 
the evidence necessary to substantiate the claim, the 
evidence that had been received and the evidence to be 
provided by the claimant.

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate this claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  All 
relevant Federal records have been obtained, including VA 
records and service medical records.  The appellant has not 
reported that any other pertinent evidence might be available 
or that he has been treated anywhere for avitaminosis or 
residuals of avitaminosis.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  VA has obtained pertinent medical records 
and has afforded the appellant several medical examinations.  
Veterans Claims Assistance Act of 2000, Pub L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 5103.  
Therefore, the Board finds that VA has completed its duties 
under the VCAA and all applicable law, regulations and VA 
procedural guidance.  38 C.F.R. § 3.103.

III.  New and material evidence to reopen a claim of 
entitlement to service connection for a right nephrectomy.

The Board finds that new and material evidence to reopen the 
claim for service for a right nephrectomy has been presented.  
However, service connection for this disorder is denied.  

The appellant's claim for service connection for a right 
kidney disorder was originally denied in a rating decision 
issued in January 1961, and that denial was subsequently 
affirmed by a Board decision dated in March 1962.  Therefore, 
the March 1962 Board decision represents the last final 
decision on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under such circumstances, the Board must first 
determine whether new and material evidence has been 
submitted to reopen this claim before it can proceed further.

The issue of new and material evidence was not specifically 
addressed by the RO.  Neither the appellant nor his 
representative was provided the pertinent statutes and 
regulations concerning new and material evidence or an 
opportunity to address this issue.  However, since the 
Board's decision below reopens the appellant's claim and 
provides de novo review, the appellant has not been 
prejudiced by the lack of notice concerning new and material 
evidence.  See Barnett v. Brown, 4 Vet. App. 384, 393 (1993).

Concerning the application of Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), to this claim, the Board notes that section 3, 
codified at 38 U.S.C.A. § 5103A(f) (West Supp. 2001), 
provides that nothing in this section shall be construed to 
require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  
Furthermore, the provisions of the implementing regulations 
make it clear that the new requirements under the amended 
regulations are only applicable to claims to reopen a finally 
decided claim filed on or after August 29, 2001.  The current 
claim to reopen was received before that date.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).

Decisions of the Board are final.  38 U.S.C.A. § 7104.  In 
order to reopen a claim there must be added to the record 
"new and material evidence" which raises a reasonable 
possibility that the claim can be allowed.  38 U.S.C.A. 
§ 5108.

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As previously noted, the March 
1962 Board decision, the last time the right kidney claim was 
finally disallowed on any basis, is final and may not be 
reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 20.1100.  Therefore, 
the appellant's right kidney claim may be reopened only if 
new and material evidence has been secured or presented since 
the March 1962 Board decision.  See Glynn v. Brown, 6 Vet. 
App. 523 (1994).

The evidence considered by the Board in reaching its March 
1962 decision consisted of the appellant's service medical 
records; a VA Form 21-526 dated in October 1960; written 
statements from comrades of the appellant; a written 
statement from a private doctor dated in February 1961; and 
VA hospital records dated in late 1960 and early 1961.

Evidence received since the March 1962 final decision, and 
relevant to the issue of service connection for the 
appellant's right kidney, includes reports of VA medical 
examinations and outpatient treatment; statements from the 
appellant and third parties; and a VHA medical opinion dated 
in October 2000.

The recent VA clinical treatment records show that the 
appellant underwent a right nephrectomy in 1960.  These 
recent medical treatment records relate to the appellant's 
current physical problems and do not include any medical 
opinion as to the etiology of the right kidney pathology.

The appellant underwent a VA medical examination in March 
1994.  The examiner stated that the appellant had a history 
of renal lithiasis with frequent urinary tract infections 
since his incarceration in the POW camp requiring a right 
nephrectomy.

Accordingly, the Board finds that the newly submitted 
evidence is probative of the central issue in this case.  
This evidence, when considered alone or in conjunction with 
all of the evidence of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
appellant's claim.  As such, this evidence is "new and 
material" as contemplated by law, and thus, provides a basis 
to reopen the appellant's claim for service connection for a 
right kidney disorder resulting in nephrectomy.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

In view of the Board's decision to reopen the claim, the 
appellant's claim for service connection for a right kidney 
disorder must be adjudicated on a de novo basis without 
regard to the finality of the prior decision.  The Board 
notes that the RO afforded de novo consideration to this 
claim and that the veteran and his representative were 
informed of the evidence necessary to substantiate this claim 
and of the applicable law and regulations.

Disorders that occur during service or are superimposed on 
congenital or developmental defects may be service connected.  
A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).

Review of the service medical records reveals that the 
appellant underwent a general physical examination on August 
22, 1953; the report of that medical examination stated that 
the clinical findings were negative except for enlarged 
tonsils.  The report of the appellant's medical history in 
captivity (FEC Form No. 303) includes no complaints of any 
urinary problems or symptoms.  The appellant subsequently 
underwent a tonsillectomy in September 1953; no diagnosis of, 
or treatment for, any kidney or renal problem is to be found 
in the associated hospital records.  The report of the 
November 17, 1953 examination states that physical 
examination revealed no evidence of acute or chronic disease.  
The diagnostic impression was normal physical examination.  
The report from the appellant's December 5, 1953 separation 
examination states that the appellant had been hospitalized 
after his repatriation and that physical, psychiatric and 
laboratory examinations had revealed no abnormality with the 
appellant being returned to duty without a profile change.  
No abnormal clinical findings were made on the separation 
examination.

The evidence of record includes a written statement from a 
private doctor that was received by VA in February 1962.  
This doctor stated that the appellant did not have kidney 
trouble before entering the Army but did have trouble two or 
three years after he came back.  

As previously noted, in August 2000, the Board requested a 
VHA medical expert opinion.  This opinion was rendered in 
October 2000.  The VHA reviewer summarized the evidence of 
record, including the service medical records, and noted that 
the appellant had never been treated for any urinary problems 
while on active duty.  The VHA reviewer noted that the 
appellant experienced urinary bleeding in 1960 after lifting.  
Subsequent medical examination revealed a hydronephrotic 
right kidney with a stone in it.  The pulp of the kidney was 
damaged to such an extent that repair of the congenital 
condition causing the hydronephrosis was not considered.  The 
right kidney was therefore removed and the VHA reviewer noted 
that the appellant's renal function has remained normal ever 
since the nephrectomy.  Furthermore, no additional renal 
stones are mentioned in the appellant's medical records.  

Based on his review of the claims file, the VHA reviewer 
concluded that the problem with the appellant's right kidney 
was congenital.  The function of the right kidney gradually 
deteriorated and the pulp of the kidney thinned.  Finally 
stones developed within the obstructed and poorly functioning 
kidney.  The VHA reviewer further stated that he saw 
"nothing in the records that suggests that [the appellant's] 
active duty status or POW status had a causative effect on 
his kidney problem."

None of the third party statements submitted in 1962 makes 
any mention of any kidney stones or urinary problems suffered 
by the appellant while he was a POW.  Nor did any of the 
third party statements submitted in February 1994 mention any 
kidney stones or urinary problems suffered by the appellant 
while he was a POW. 

The medical records from the time of the November 1960 
nephrectomy indicate that the appellant was admitted to a VA 
hospital in October 1960, with a diagnosis of nephritis.  The 
appellant stated that he had had a kidney infection for two 
years and that he had first noticed bloody urine after he had 
picked up a bag of tobacco two years previous with symptoms 
of hematuria, nocturia and pain in the renal area in the 
interim.  The appellant mentioned his in-service 
tonsillectomy, but made no statement concerning any renal or 
urinary problems while he was in service.  He was shown by 
urological work-up to have an obstructive lesion of the 
ureteral pelvic junction with hydronephrosis and renal 
calculi.  Surgical exploration revealed that the right kidney 
had an aberrant vessel that was partially obscuring the 
ureter.  The final diagnosis was "Hydronephrosis, 
congenital, due to abnormal branch of renal vessels."

While the evidence of record includes a March 1994 VA medical 
examination report stating that the appellant had a history 
of renal lithiasis with frequent urinary tract infections 
since his incarceration in the POW camp requiring a right 
nephrectomy shortly after discharge, the contemporaneous 
medical evidence of record does not support this statement.  
The service medical records contain no mention of any renal 
or urinary problem, there is no mention of any such problem 
or kidney stones by any of the appellant's fellow POWs, the 
appellant's doctor in 1962 stated that the urinary problems 
started two to three years after service and the appellant 
himself, at the time he sought treatment in 1961, stated that 
the problems had started in 1959- six years after his 
discharge from service.  Furthermore, there is uncontroverted 
medical evidence that the appellant's right kidney pathology 
was caused by a congenital malformation of blood vessels to 
the ureter.  There is no medical opinion of record that 
provides any basis for concluding that the congenital 
condition was aggravated by the appellant's service.  In 
fact, there is a competent medical opinion of record holding 
the contrary to be true.

Further, there is no evidence of record of any treatment 
after service related to any urinary problem until six years 
after discharge and the earliest allegation of treatment is 
two years after discharge.  As such, the appellant has not 
demonstrated either (1) any medical evidence of an increase 
in his congenital renal condition during service or (2) a 
nexus between the congenital condition becoming symptomatic 
after service and any incident or occurrence of service.  It 
is not shown that his congenital renal condition underwent 
any increase in the underlying pathology during service.  The 
Board therefore concludes that the appellant's claim for 
service connection for any right kidney disorder is denied.  

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the appellant's right nephrectomy was related to any incident 
of service.  The preponderance of competent and probative 
evidence of record shows that the appellant's right kidney 
condition was congenital and did not undergo any increase in 
severity during service.  Thus, the Board concludes that the 
appellant's claim for service connection for removal of the 
right kidney must be denied.  38 C.F.R. §§ 3.303, 3.309.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine does not apply.  
Schoolman v. West, 12 Vet. App. 307, 311 (1999).

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), currently codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  Among other things, this new 
law redefines the obligations of VA with respect to the duty 
to assist.  It is applicable to all claims filed on or after 
its date of enactment, or filed before the date of enactment 
and not yet final as of that date.  VCAA, 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, such as the one 
in the present case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)). 

The VCAA imposes upon VA a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim, and a duty to 
assist the claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b) and (c)).

After a review of the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the VCAA.  The rating decision, the Statement 
of the Case (SOC), and the Supplemental Statements of the 
Case (SSOC) notified the appellant and his representative of 
the evidence necessary to substantiate the right kidney 
claim, the evidence that had been received and the evidence 
to be provided by the claimant.

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate this claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  All 
relevant Federal records have been obtained, including VA 
records and service medical records.  The appellant has not 
reported that any other pertinent evidence might be available 
or that he has any medical opinion on the etiology of his 
right kidney disorder.  See Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  VA has obtained pertinent medical records and 
has afforded the appellant several medical examinations.  VA 
also obtained a VHA medical opinion.  Veterans Claims 
Assistance Act of 2000, Pub L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5103.  

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the right kidney 
claim on appeal have been made by the agency of original 
jurisdiction.  VA has substantially met the requirements of 
the VCAA.  Every possible avenue of assistance has been 
explored, and the appellant has had ample notice of what 
might be required or helpful to his right kidney claim.  In 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  Therefore, the Board finds that 
VA has completed its duties under the VCAA and all applicable 
law, regulations and VA procedural guidance.  38 C.F.R. 
§ 3.103.

Finally, it is noted that the Board's consideration of the 
VCAA regulations in the first instance is not prejudicial to 
the veteran because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.


ORDER

Service connection for arthritis of the right and left 
shoulders and for the lumbar spine is granted.

Service connection for avitaminosis is denied.

New and material evidence has been submitted with respect to 
the claim for service connection for a right kidney disorder 
and this claim is reopened; however, service connection for a 
right kidney disorder with resultant nephrectomy is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

